The defendant’s contention that his plea was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review (see People v Shaffer, 81 AD3d 989 [2011]; People v Budden, 77 AD3d 672 [2010]). In any event, the record demonstrates that the defendant’s plea was entered knowingly, voluntarily, and intelligently (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Lopez, 71 NY2d 662, 666 [1988]).
The defendant’s contention that he was deprived of the effective assistance of counsel is based on matter dehors the record, and therefore cannot be reviewed on direct appeal (see People v Brewer, 73 AD3d 1199 [2010]). Dillon, J.P, Florio, Chambers and Lott, JJ., concur.